Citation Nr: 0503756	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  94-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for tinea corporis.

3.  Entitlement to service connection for a disability 
manifested by breathing difficulty and coughing.


REPRESENTATION

Appellant represented by:	Kathleen Pirri, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had periods of active duty for training beginning 
in 1982 and had active service from June 1991 to December 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board denied the veteran's claims in a decision dated in 
June 2003.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2003 
Joint Motion for Remand, the parties (the veteran and the 
Secretary of VA) requested that the Board decision be vacated 
and the case remanded.  The Court remanded the case to the 
Board by order dated December 16, 2003.  The Joint Motion for 
remand indicates additional development is needed as well as 
the opportunity for the veteran to have a personal hearing 
before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The record indicates that the veteran is currently receiving 
treatment at the VAMC in Augusta, Georgia from June 2002 to 
the present.  Additionally, the veteran submitted additional 
evidence in the form of treatment notes and lab results  The 
claims folder does not contain the most recent evidence from 
the VAMC in Augusta.  The RO must contact the VAMC in 
Augusta, Georgia and obtain treatment records from June 2002 
to the present.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  

The Board also finds that additional examinations are 
required.  The record is not clear as to whether the examiner 
had available all the evidence in the claims folder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

In February 2003 the veteran indicated that he wanted a 
personal hearing at the local RO.  It is unclear if the 
veteran wants an RO hearing or a Board hearing.  The RO 
should clarify the veteran's request for a hearing and 
provide the type of hearing he desires.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2004, a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Because there is additional medical evidence to be gathered, 
because new examinations are warranted, and because a hearing 
is needed, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington DC for the 
following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to these 
claims that he has in his possession. 

2.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Augusta, Georgia dated from June 2002 to 
the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact

3.  The RO should schedule the veteran 
for an examination in order to ascertain 
the diagnosis of etiology of this claimed 
disabilities.  The examiner should 
specifically review the VA treatment 
records from 1999 to the present, 
including the notes suggesting a 
diagnosis of eczema and gulf war study 
records, pulmonary clinic records, and 
lab records indicating the veteran has 
tested positive for Mycoplasma pneumoniae 
and Mycoplasma genitallum.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the service medical records, the VA 
treatment records, and the previous VA 
examinations.  If a disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any diagnosed 
disability is related to service or was 
caused or aggravated by service  A 
complete rationale for any opinion 
offered should be included.


5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  If the veteran's claims continue to 
be denied, the RO should clarify the 
veteran's choice of hearing and then 
schedule the veteran for a hearing.  He 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of the hearing.  


Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




